DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/22/2019.
Claims 1-13 are under examination. 

Allowable Subject matter
Claim(s) 3-5 and 8-12 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action. Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.  Further, the claims must be amended to incorporate the limitations of their parent claims before being allowed. 
	
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“first article image 621” at par. 129 of the specification.  
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1 – control unit configured to visually recognize a first article image captured by the camera to acquire article information corresponding to the first article image, which is interpreted as a processor per paragraph 49 of the published application.
Claim 4 – communication unit to communicate with an artificial intelligence server, which is interpreted to mean may include one or more modules for enabling the processor of the refrigerator to communicate with an external server and/or terminal in a wireless manner. For example, the communication unit 130 may include a Wi-Fi module, a Zigbee module, and the like for accessing a local area network, per par. 67 of the published application.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 
Claim 1 is indefinite because it is not clear if “article image” and the “article information” associated with the image refer to a single article or all of the articles in the storage chamber.  NOTE:  The lack of clarity extends throughout the claims.  Some additional examples may be presented below, but the office requests applicant to carefully review All of the dependent claims and make amendments where necessary. 
 article image in which an article is partially hidden by any other article”.  This implies that “article image,” and its associated “article information,” means an image of all of the articles.  
On the other hand claim 13 recites, “the detected partial article image is displayed on the display in association with article information”.  
Here, the phrase “detected partial article image is displayed” is interpreted to mean an image of a single partially hidden article, and the term “article information” (which is not preceded by “said/the” or “an”) is interpreted to mean only that information pertaining to the partially hidden article.  Further, description of “article information” at par. 80 of the published specification indicates    
The claim recites “an article is partially hidden” in line 9 and then recites “ascertains an article matched to the detected partial article image” in lines 11-12.  It is not clear if the second occurrence of “an article” corresponds to the first occurrence of “an article”.   
Claim 3
There is a lack of antecedent basis for “the latest article image”, and “the detected article image”.  It is not clear what “the detected article image” is referring to.  Further, it is not clear what the distinction is between the “first article image” and “second article image,” aside from the fact that in the second article image, an article is hidden.  However, it is not clear to the office that this is the case, because if it is, it is not clear why the claim distinguishes between the types of information displayed with each image.     
Claim 4

The term “article information” lacks antecedent basis, and it is not clear if this information is the same the “article information corresponding to the first article image” in claim 1.  There is a lack of antecedent basis for “each article image”.  
Claim 6 
The claim recites, “the third article image”.  See the 112 rejection of claim 1 for comments regarding “article image”.
Claim 7
There is a lack of antecedent basis for “each article image”.    
Claim 8 
Claim 8 appears to be claiming material related Figs. 6a-6c, and is indefinite because of a lack of clarity in the Figures and Specification.
Claim 8 recites “the second article image on the display and calculates an article size matched to the partial article image.” The second article image is item 622 per the specification, and 622 is directed to two items in Fig. 6a.   
The claim further recites, “a graphic object indicating the calculated article size is displayed near the partial article image to overlap with at least a portion of another article image.”  The graphic object is item 630 per the specification, and 630 is directed to the same two items as 622 in Fig. 6a. 
Because the same items in the Figures are assigned two different reference characters, 622 for the “second article image” and 630 for “the graphic object”, the distinction between the second article image and the graphic object is not clear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0335252 to Oh in view of US 2008/0205764 to Iwai.
Regarding claim 1, Oh teaches a refrigerator comprising:
a storage chamber configured to store articles (Fig. 1B);
a camera (152, Fig. 1B, par. 94) configured to capture an image of the inside of the storage chamber;
a control unit (110, Fig. 2) configured to visually recognize a first article image captured by the camera (152, Fig. 1B) to acquire article information corresponding to the first article image; and a memory (112 ROM, 113 RAM, Fig. 2) configured to store the acquired article information and generate an article image history; a display (Fig. 1a) electrically connected to the control unit,
(Abstract – “The refrigerator also includes a camera positioned on a front surface of the door and configured to photograph food to be recognized. The refrigerator also includes a controller configured to control the display, and the first camera. The controller is configured to display on the display a food name corresponding to an image of food, photographed by the first camera”. . . . . . . par. 98, “The controller 110 may control a photographed image to be stored in the storage 190 through one of the front camera 151 and the inner camera 152”.)
NOTE:  The “article information” is the food name sent to the display, and storing the information generates the “article image history”.  Also, the office interprets par. 98 as meaning the second camera 152, which covers the interior of the refrigerator, performs the same functions as the first camera, which is external, for purposes such as recognizing the food item and sending its name to the display).  
Oh does not teach,  

ascertains an article matched to the detected partial article image on the basis of the article image history, and the control unit performs control such that the detected partial article image is displayed on the display in association with article information ascertained through the article image history.
Iwai teaches
Abstract - “An information processing apparatus that compares an input image with a model image to identify the subject of the input image with the subject of the model image.”   Iwai further teaches,
[0021] As described above, according to the embodiments of the invention, an object in an image can be recognized. In particular, according to the embodiments of the invention, an object in a typical image including a partially hidden portion and a complicated background can be more reliably recognized. 

When applied to Oh, the first photo taken of an article and placed into the article image history will be the “model image”, and the second photo, of the partially hidden article, will be the “input image.  It would be beneficial to the user to see the partial article image on the display, because that is how the article will appear to the use when opening the refrigerator door, thereby aiding the user in locating the article.  Since the article information is already associated with the model image, it would be further beneficial to the user to see such information on the display to confirm what the article is.

	
	Regarding claim 2, Oh as modified teaches the refrigerator of claim 1, but does not teach,
wherein the control unit determines an article corresponding to the partial article image and information about the article by using the article image history and a model learned according to an artificial intelligence algorithm in response to acquiring the second article image.
However, Oh teaches that the processes that it performs relies on machine learning. (par. 19, 20, 21)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Oh, in view of Oh’s teachings, to utilize machine learning to perform the process imported from Iwai, since Oh is already equipped with machine learning capability.  

Method claim 13 is rejected in view of the rejection of apparatus clam 1 and MPEP 2112.03.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the 
	
13. A method of managing articles in a refrigerator, the method comprising:
photographing the inside of a storage chamber of the refrigerator to acquire a first article image;
acquiring article information corresponding to the first article image by visually recognizing the first article image;
storing the acquired article information to generate an article image history;
photographing the inside of the storage chamber of the refrigerator to acquire a second article image in which an article is partially hidden by another article;
detecting a partial article image of the article partially hidden by the other article in the second article image;
ascertaining an article matched to the detected partial article image on the basis of the article image history, and
displaying the detected partial article image on a display in association with article information ascertained through the article image history.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0335252 to Oh in view of US 2008/0205764 to Iwai and US 2020/0005225 to Chaubard.
Regarding claim 6, Oh teaches the refrigerator of claim 1, but does not teach, wherein,

the display displays a graphic image indicating the determined location of the article taken out of the storage chamber in association with the third article image.
Chaubard teaches an “ON-SHELF IMAGE BASED OUT-OF-STOCK DETECTION” device with a camera (100, Fig. 1, par. 14) taking images of articles on a shelf.  Turning to Figs. 2 and 3, an image captured by a camera in Fig. 2 shows a fully stocked shelf.  Fig. 3 is an image from the camera showing the location on a shelf where articles have been removed and need to be restocked.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Oh, in view of Chaubard, in order to automate the process of identifying items that have been removed and from where to simplify the process of restocking shelves.  As applied to Oh, this result can be obtained by taking a later/third image and comparing it with stored, earlier recorded images. 
   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0335252 to Oh in view of US 2008/0205764 to Iwai and US 2020/0005225 to Chaubard and US 10,438,164 to Xiong.
Regarding claim 7, Oh as modified teaches the refrigerator of claim 1, but does not teach,

Xiong teaches an inventory management system that maintains information indicative of one or more inventory locations. (col. 18, lines 37-45).  
A camera (120(1), Fig. 2) is configured to acquire and store multiple images (col. 18, lines 50-55), that determines if an inventory item has been moved. (col. 32, lines 25-35).
As applied to Oh, the same process can easily be used to compare multiple photos to see if an item has been moved and to where.   
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Oh, in view of Xiong, in order to provide information on relocated items so that restocking instructions can be updated to accurately reflect item location.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763